DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (US 2021/0321421) in view of Yi et al. (US 2018/0035416).
Regarding Claim 1, Osawa teaches a user equipment (UE) comprising: one or more non-transitory computer-readable media containing computer-executable instructions embodied therein; and at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to cause the UE to ([0104] such devices may be implemented by hardware, software, or a combination thereof. Software executed by the processor included in the base station apparatus 10 according to the embodiment of the present invention and software executed by the processor included in the user equipment 20 according to the embodiment of the present invention may be stored in a random access memory (RAM), a flash memory, a read only memory (ROM), an EPROM, an EEPROM, a register, a hard disk (HDD), a removable disk, a CD-ROM, a database, a server, or any other appropriate storage medium):
receive an indicator indicating that Long-Term-Evolution (LTE)-Vehicle to Everything (V2X) sidelink (SL) communication is shared with New Radio (NR) SL communication on at least a first carrier frequency in one or more carrier frequencies ([0043] when the SL resource of NR and the SL resource of LTE overlap in the time domain or the frequency domain, a priority order is configured between RATS or resources. The priority order may be specified in advance in the specifications or may be configured in accordance with a control signal of LTE and/or NR. Examples of the control signal include a physical broadcast channel (PBCH), a physical sidelink broadcast channel (PSBCH), radio resource control (RRC) signaling, media access control (MAC) signaling, downlink control information (DCI), and sidelink control information (SCI) (i.e., the priority order in the control signal is the claimed indicator));
select a second carrier frequency in the one or more carrier frequencies for the NR SL communication ([0042] when an SL resource of NR and an SL resource of LTE overlap in the time domain and the frequency domain as illustrated in FIG. 2, simultaneous transmission is unable to be executed in the resources overlapping in the time domain and the frequency domain. For example, spatial multiplexing is necessary to enable the user equipment 20 to execute simultaneous transmission; [0043] when the SL resource of NR and the SL resource of LTE overlap in the time domain or the frequency domain, a priority order is configured between RATS or resources (i.e., the frequency resource for NR SL is the selected frequency)).
	However, Osawa does not teach in a case that the second carrier frequency is the same as the first carrier frequency, implement a frequency shift on the second carrier frequency while performing one or more NR SL transmissions.
	In an analogous art, Yi teaches in a case that the second carrier frequency is the same as the first carrier frequency, implement a frequency shift on the second carrier frequency while performing one or more NR SL transmissions ([0176] The NR carrier may coexist with a long-term evolution (LTE) carrier. A center frequency of the LTE carrier may correspond the DC subcarrier. A gap between a center frequency of the NR carrier and a center frequency of the LTE carrier may be multiple 15 kHz. The subbands in the NR carrier for UL transmission or SL transmission may be shifted by either half-subcarrier or 7.5 kHz. A center frequency of UL in a LTE carrier may be shifted by 7.5 kHz. A vehicle-to-vehicle (V2V) communication via SL may be performed in the LTE carrier).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yi’s method with Osawa’s method so that the interference from the NR sidelink communications to other LTE communication links can be reduced. Hence, the performance of the system with multiple RATs can be improved.

	Regarding Claim 2, the combination of Osawa and Yi, specifically Osawa teaches wherein the indicator is received through one of: an SL pre-configuration; an SL configuration received from a serving cell through a Uu interface; or an SL configuration received from another UE via a PC5 air interface through Radio Resource Control (RRC) signaling ([0043] when the SL resource of NR and the SL resource of LTE overlap in the time domain or the frequency domain, a priority order is configured between RATS or resources. The priority order may be specified in advance in the specifications or may be configured in accordance with a control signal of LTE and/or NR. Examples of the control signal include a physical broadcast channel (PBCH), a physical sidelink broadcast channel (PSBCH), radio resource control (RRC) signaling, media access control (MAC) signaling, downlink control information (DCI), and sidelink control information (SCI)).
	Regarding Claim 3, Osawa does not teach wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to: in the case that the second carrier frequency is the same as the first carrier frequency, implement the frequency shift on the second carrier frequency while receiving one or more NR SL packets.
	In an analogous art, Yi teaches wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to: in the case that the second carrier frequency is the same as the first carrier frequency, implement the frequency shift on the second carrier frequency while receiving one or more NR SL packets ([0176] The NR carrier may coexist with a long-term evolution (LTE) carrier. A center frequency of the LTE carrier may correspond the DC subcarrier. A gap between a center frequency of the NR carrier and a center frequency of the LTE carrier may be multiple 15 kHz. The subbands in the NR carrier for UL transmission or SL transmission may be shifted by either half-subcarrier or 7.5 kHz. A center frequency of UL in a LTE carrier may be shifted by 7.5 kHz. A vehicle-to-vehicle (V2V) communication via SL may be performed in the LTE carrier).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yi’s method with Osawa’s method so that the interference from the NR sidelink communications to other LTE communication links can be reduced. Hence, the performance of the system with multiple RATs can be improved.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Claims 4-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. in view of Yi et al. and Zhang et al. (US 2021/0168574).
	Regarding Claim 4, the combination of Osawa and Yi does not teach wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to: in the case that the second carrier frequency is the same as the first carrier frequency, implement the frequency shift on the second carrier frequency while searching for a synchronization-reference (Sync-Ref) UE synchronized with a Radio Access Network (RAN) as an NR SL synchronization reference on the second carrier frequency.
	In an analogous art, Zhang teaches wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to: in the case that the second carrier frequency is the same as the first carrier frequency ([0194] UE transmit SL SS/PBCH under gNB instruction, the time-and-frequency resource for SL SS/PBCH transmission can be scheduled by gNB; [0197] UE can decide when to transmit SL SS/PBCH at a pre-defined time and frequency resource), implement the frequency shift on the second carrier frequency ([0236] Table 5: ssb-SubcarrierOffset This is frequency offset between subcarrier 0 of SL SS/PBCH block to subcarrier 0 of common resource block for SL SS/PBCH block) while searching for a synchronization-reference (Sync-Ref) UE synchronized with a Radio Access Network (RAN) as an NR SL synchronization reference on the second carrier frequency ([0234] when a UE is out of network coverage, it looks for another UE providing a synchronization reference. Such a UE, if found, is called a SyncRef UE. From this SyncRef UE, the UE obtains the time and frequency synchronization as well as the information provided by the MIB-SL).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Osawa’s method so that the SL SS/PBCH data blocks can be correctly received and decoded by the vehicle and the synchronization for V2X communication. Thus, vehicles (i.e., UEs supporting V2X applications) can exchange their own status information through sidelink, such as position, speed and heading, with other nearby vehicles, infrastructure nodes and/or pedestrians (Zhang [0151]).

Regarding Claim 5, the combination of Osawa, Yi and Zhang, specifically Osawa teaches wherein the RAN is an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) or a New Radio-RAN (NR-RAN) ([0039] A communication scheme in which SL of LTE and SL of NR coexist is under review. In a scheme in which a means cooperating between RATS is not installed, for example, a use case in which independent communication chips are installed in LTE and NR, respectively, is assumed. Further, for example, a scheme in which a means cooperating between RATS is installed, and restrictions of half duplex communication are assumed is under review. Further, a scheme in which time division multiplexing or frequency division multiplexing is applied to SL of LTE and SL of NR is under review).

Regarding Claim 6, the combination of Osawa and Yi does not teach wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to: in the case that the second carrier frequency is the same as the first carrier frequency, implement the frequency shift on the second carrier frequency when the UE is configured to implement Global Navigation Satellite System (GNSS)-synchronization priority rules on the second carrier frequency and configured to consider synchronization-reference (Sync-Ref) UEs directly synchronized with a Radio Access Network (RAN) as candidates of synchronization references for the NR SL communication.
In an analogous art, Zhang teaches wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to: in the case that the second carrier frequency is the same as the first carrier frequency ([0194] UE transmit SL SS/PBCH under gNB instruction, the time-and-frequency resource for SL SS/PBCH transmission can be scheduled by gNB; [0197] UE can decide when to transmit SL SS/PBCH at a pre-defined time and frequency resource), implement the frequency shift on the second carrier frequency ([0236] Table 5: ssb-SubcarrierOffset This is frequency offset between subcarrier 0 of SL SS/PBCH block to subcarrier 0 of common resource block for SL SS/PBCH block) when the UE is configured to implement Global Navigation Satellite System (GNSS)-synchronization priority rules on the second carrier frequency ([0235] Whether the SyncRef UE is in coverage (gNB, eNB or GNSS) or out of the coverage, both can include signaling by DMRS or by an indication flag in NR MIB-SL. The monitoring UE can use SyncRef UE SLSSID and in-coverage flag to determine synchronization priority. The highest synchronization priority of SLSSID is in GNSS or gNB with coverage being true. A next synchronization priority is those SyncRef UEs which have an SLSSID in the set of GNSS or gNB but with coverage being false. The lowest priority is SSSSID is in UE) and configured to consider synchronization-reference (Sync-Ref) UEs directly synchronized with a Radio Access Network (RAN) as candidates of synchronization references for the NR SL communication ([0233] Table 3 below illustrates an exemplary NR SL-SSID from a different source ID. Table 4 below illustrates an exemplary NR SL-SSID from different source ID; Table 3: gNB is the synchronization source. The UE is synchronized to a gNB (direct); [0234] when a UE is out of network coverage, it looks for another UE providing a synchronization reference. Such a UE, if found, is called a SyncRef UE. From this SyncRef UE, the UE obtains the time and frequency synchronization as well as the information provided by the MIB-SL).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Osawa’s method so that the SL SS/PBCH data blocks can be correctly received and decoded by the vehicle and the synchronization for V2X communication. Thus, vehicles (i.e., UEs supporting V2X applications) can exchange their own status information through sidelink, such as position, speed and heading, with other nearby vehicles, infrastructure nodes and/or pedestrians (Zhang [0151]).

Regarding Claim 7, the combination of Osawa and Yi does not teach wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to: in the case that the second carrier frequency is the same as the first carrier frequency, implement the frequency shift on the second carrier frequency when the UE is configured to implement Global Navigation Satellite System (GNSS)-synchronization priority rules on the second carrier frequency and configured to consider synchronization-reference (Sync-Ref) UEs indirectly synchronized with a Radio Access Network (RAN) as candidates of synchronization references for the NR SL communication.
In an analogous art, Zhang teaches wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to: in the case that the second carrier frequency is the same as the first carrier frequency ([0194] UE transmit SL SS/PBCH under gNB instruction, the time-and-frequency resource for SL SS/PBCH transmission can be scheduled by gNB; [0197] UE can decide when to transmit SL SS/PBCH at a pre-defined time and frequency resource), implement the frequency shift on the second carrier frequency ([0236] Table 5: ssb-SubcarrierOffset This is frequency offset between subcarrier 0 of SL SS/PBCH block to subcarrier 0 of common resource block for SL SS/PBCH block) when the UE is configured to implement Global Navigation Satellite System (GNSS)-synchronization priority rules on the second carrier frequency ([0235] Whether the SyncRef UE is in coverage (gNB, eNB or GNSS) or out of the coverage, both can include signaling by DMRS or by an indication flag in NR MIB-SL. The monitoring UE can use SyncRef UE SLSSID and in-coverage flag to determine synchronization priority. The highest synchronization priority of SLSSID is in GNSS or gNB with coverage being true. A next synchronization priority is those SyncRef UEs which have an SLSSID in the set of GNSS or gNB but with coverage being false. The lowest priority is SSSSID is in UE) and configured to consider synchronization-reference (Sync-Ref) UEs indirectly synchronized with a Radio Access Network (RAN) as candidates of synchronization references for the NR SL communication ([0233] Table 3 below illustrates an exemplary NR SL-SSID from a different source ID. Table 4 below illustrates an exemplary NR SL-SSID from different source ID; Table 3: gNB is the synchronization source. The UE is synchronized to ... a nearby UE that is synchronized to a gNB (indirect); [0234] when a UE is out of network coverage, it looks for another UE providing a synchronization reference. Such a UE, if found, is called a SyncRef UE. From this SyncRef UE, the UE obtains the time and frequency synchronization as well as the information provided by the MIB-SL).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Osawa’s method so that the SL SS/PBCH data blocks can be correctly received and decoded by the vehicle and the synchronization for V2X communication. Thus, vehicles (i.e., UEs supporting V2X applications) can exchange their own status information through sidelink, such as position, speed and heading, with other nearby vehicles, infrastructure nodes and/or pedestrians (Zhang [0151]).

Regarding Claim 8, the combination of Osawa and Yi does not teach wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to: in the case that the second carrier frequency is the same as the first carrier frequency, implement the frequency shift on the second carrier frequency while transmitting an NR SL synchronization signal burst set as a synchronization-reference (Sync-Ref) UE on the second carrier frequency.
In an analogous art, Zhang teaches wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to: in the case that the second carrier frequency is the same as the first carrier frequency ([0194] UE transmit SL SS/PBCH under gNB instruction, the time-and-frequency resource for SL SS/PBCH transmission can be scheduled by gNB; [0197] UE can decide when to transmit SL SS/PBCH at a pre-defined time and frequency resource), implement the frequency shift on the second carrier frequency ([0236] Table 5: ssb-SubcarrierOffset This is frequency offset between subcarrier 0 of SL SS/PBCH block to subcarrier 0 of common resource block for SL SS/PBCH block) while transmitting an NR SL synchronization signal burst set as a synchronization-reference (Sync-Ref) UE on the second carrier frequency ([0155] Some UEs will function as a synchronization source in V2X communication scenarios by transmitting a synchronization signal burst and NR-PSBCH (NR physical sidelink broadcast channel); [0220] when a SyncRef UE synchronization source is based on gNB, gNB can instruct SyncRef UE to transmit (a or multiple) SL SS/PBCH burst set(s) (e.g., different transmission periodicity of SL PSSS/SSS and SL PBCH) to out of coverage UEs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Osawa’s method so that the SL SS/PBCH data blocks can be correctly received and decoded by the vehicle and the synchronization for V2X communication. Thus, vehicles (i.e., UEs supporting V2X applications) can exchange their own status information through sidelink, such as position, speed and heading, with other nearby vehicles, infrastructure nodes and/or pedestrians (Zhang [0151]).

Regarding Claim 9, the combination of Osawa and Yi does not teach wherein the indicator includes a radio access technology (RAT)-shared bit associated with the first carrier frequency in an NR SL frequency carrier configuration.
In an analogous art, Zhang teaches wherein the indicator includes a radio access technology (RAT)-shared bit associated with the first carrier frequency in an NR SL frequency carrier configuration ([0275] Tables 10 below describes the sidelink MIB for NR V2X; Table 10: Synchronization source gNB, eNB or GNSS; ssb-SubcarrierOffset This is frequency offset between subcarrier 0 of SL SS/PBCH block to subcarrier 0 of common resource block for SL SS/PBCH block (i.e., the indicator ssb-SubcarrierOffset is RAT-shared by NR gNB and LTE eNB)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Osawa’s method so that the SL SS/PBCH data blocks can be correctly received and decoded by the vehicle and the synchronization for V2X communication. Thus, vehicles (i.e., UEs supporting V2X applications) can exchange their own status information through sidelink, such as position, speed and heading, with other nearby vehicles, infrastructure nodes and/or pedestrians (Zhang [0151]).

Regarding Claim 10, the combination of Osawa and Yi does not teach wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to: in the case that the second carrier frequency is the same as the first carrier frequency, implement the frequency shift on the second carrier frequency during an NR SL reception if the RAT-shared bit is set to true.
In an analogous art, Zhang teaches wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to: in the case that the second carrier frequency is the same as the first carrier frequency, implement the frequency shift on the second carrier frequency during an NR SL reception if the RAT-shared bit is set to true ([0275] Tables 10 below describes the sidelink MIB for NR V2X; Table 10: Synchronization source gNB, eNB or GNSS; ssb-SubcarrierOffset This is frequency offset between subcarrier 0 of SL SS/PBCH block to subcarrier 0 of common resource block for SL SS/PBCH block (i.e., the indicator ssb-SubcarrierOffset is RAT-shared by NR gNB and LTE eNB)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Osawa’s method so that the SL SS/PBCH data blocks can be correctly received and decoded by the vehicle and the synchronization for V2X communication. Thus, vehicles (i.e., UEs supporting V2X applications) can exchange their own status information through sidelink, such as position, speed and heading, with other nearby vehicles, infrastructure nodes and/or pedestrians (Zhang [0151]).

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2021/0022142) teaches method for V2X communication in a wireless communication system.
Li et al. (US 2021/0314929) teaches resource selection method of LTE V2X and NR V2X communications.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413